EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence G. Almeda on 03/07/2022.
The application has been amended as follows: 
Claims 2–10 , 12, and 15 – 20 are canceled.
Claims 1, 11, and 13 – 14 are amended consistent with the attached "LISTING OF PROPOSED AMENDED CLAIMS:" stamped "OK TO ENTER:/M.L.C./"

Reasons for Allowance
Claims 1, 11, and 13 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at: A fused filament deposition head a feed end having at least two nozzles extending radially inward to angle toward one another and converge together, the at least two nozzles disposed not parallel to each other, each nozzle capable of introducing a filament comprising a shell portion and core portion encased by the shell portion, the fused filament deposition head arranged to deliver each filament with the core portion intact within the shell portion.
The allowable feature above corresponds to the following figure the Applicant's drawings filed on 03/15/2019:

    PNG
    media_image1.png
    403
    497
    media_image1.png
    Greyscale

(reproduction of Figure 6 of Applicant's drawings filed on 03/15/2019). The above arrangement allows for the filaments fused filament deposition head arranged to deliver each filament with the core portion intact within the shell portion.
The prior art of record fails to arrive at the structure. For example, KHONDOKER PG Publication No. 20200139624 (of record)  discloses a fused filament deposition head (Figure 2), comprising:
[AltContent: textbox (Reproduction of KHONDOKER's Figure 2)]
    PNG
    media_image2.png
    554
    573
    media_image2.png
    Greyscale

	one of ordinary skill in the art would understand that the merger the two channels within the print head nozzle would result intermixing of the two filaments in prevent the delivery of each filament with the core portion intact within the shell portion.

Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at: A fused filament deposition head a feed end having at least two nozzles extending radially inward to angle toward one another and converge together, the at least two nozzles disposed not parallel to each other, each nozzle capable of introducing a filament comprising a shell portion and core portion encased by the shell portion, the fused filament deposition head arranged to deliver each filament with the core portion intact within the shell portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claims 1, 11, and 13 – 14 are allowed. 
Applicant's remarks filed on 02/28/2022 are persuasive to the extent they conform to the above reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743